Judgment dismissing the plaintiff’s complaint on the merits in an action to establish and to foreclose an equitable lien where the plaintiff had mistakenly paid taxes on property to which it had no claim or interest, reversed on the law and the facts and a new trial granted, costs to abide the event. In our opinion, the plaintiff made out a prima facie case. The contention of the respondent, a mortgagee, that it had been prejudiced by the appellant’s erroneous payment is a defense which should have been pleaded and proved. Bindings of fact and the conclusions of law inconsistent herewith are reversed. Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ., concur. Settle order on notice.